— In an action for a declaratory judgment and injunctive relief, plaintiff appeals from an order and judgment of the Supreme Court, Kings County, dated May 6, 1975, which denied its motion for a preliminary injunction, granted defendants’ cross motion for summary judgment and declared that the service fee charged by the city rent agency to process 1974-1975 maximum base rent-maximum collectible rent (MBR-MCR) increase orders is a valid exercise of its power. Order and judgment affirmed, without costs. We find no merit to plaintiff’s claim that the city rent agency exceeded its authority in imposing a service charge to enable it to administer the MBR-MCR program of rent increases (Administrative Code of City of New York, §§ Y51-5.0, subd a, par [4]; Y51-5.0, subd g, par [1]). Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.